DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on July 20, 2021 and wherein the Applicant has amended claims 1, 3-13, 18-20, 22-23, 24, added a new independent claim 33, and canceled claim 2.
In virtue of this communication, claims 1, 3-33 are currently pending in this Office Action.
With respect to the objection of claims 1-19, 23-25, 30, 32 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, including the cancellation of claim 2, and argument, see paragraph 2 of page 13 in Remarks filed on July 20, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-19, 23-25, 30, 32 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the double patenting rejections of claims 1-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9,947,326 B2, and over claims 1-34 of U.S. Patent No. 10,468,038 B2, applicant Terminal Disclaimers filed on May 3, 2021 have been approved and the argument, see paragraph 2-3 of page 13 in Remarks filed on July 20, 20021, have been considered and the argument is persuasive and therefore, the double patenting rejections of claims 1-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 
With respect to the rejection of claims 1-23, 25, 27-29 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 5 of page 13 in Remarks filed on July 20, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-23, 25, 27-29 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Office appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 9, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al (WO 2013103175 A1, hereinafter Yoo, translation by using US 20140372130 A1 hereinafter)..
Claim 1: Yoo teaches a method (title and abstract, ln 1-12 and fig. 1 and apparatus for obtaining a decoded downmix matrix, the decoding multi-channel signal in fig. 1), comprising: 
decoding an encoded downmix matrix for obtaining a decoded downmix matrix (a transmitted single signal at the encoder, para [0035]; extracting the downmix matrix from the transmitted single signal at decoder, para [0038]), the downmix matrix mapping a plurality of input channels of audio content (first multichannel signal such as 10.2-channel as input channels in figs. 2-3, para [0031]) to a plurality of output channels (second multichannel signal such as 5.1-channel as output channels in figs. 2-3, para [0028]-[0030]; mapping in table 1), the input and output channels being associated with respective speakers at predetermined positions (10.2 speaker layout in fig. 2 and 7.1 speaker layout in Table 1) relative to a listener position (relative to the center point as a listener position in fig. 2), wherein the downmix matrix is encoded by exploiting the symmetry of speaker pairs of the plurality of input channels and the symmetry of speaker pairs of the plurality of output channels (the term 
wherein the encoded downmix matrix is decoded by
receiving encoded information representing the encoded downmix matrix (receiving the transmitted signal by the apparatus 120 in fig. 1 and via a de-MUX at the decoder, para [0038]); and
decoding the encoded information for obtaining the decoded downmix matrix (via deMUX including an extracting unit 121 to obtain including extracted downmixing matrix 430 in fig. 4, para [0038]).
Claim 20 has been analyzed and rejected according to claim 1 above and Yoo further teaches a method (title and abstract, ln 1-16 and fig. 1) for presenting audio content having a plurality of input channels (first multichannel signals such as 10.2 channel signal, abstract and fig. 2, table 1) to a system having a plurality of output channels different from the input channels (second multichannel signals such as 5.1, 7.1, or 2.0 as output channels, abstract and 7.1 in table 1, 5.1 in table 1 continued), the method comprising:
providing the audio content and a downmix matrix for mapping the input channels to the output channels (providing 5.1 channel signal via 320 and downmixing matrix 340 from the 10.2 channel signal 310 in fig. 3),
encoding the audio content for obtaining encoded audio content (via encoder 113 including the MUX to generate encoded 5.1 channel signal 325 and encoded remaining signal 335 in fig. 3);
encoding the downmix matrix for obtaining an encoded downmix matrix (downmix matrix in table 1, encoding by multiplexing parameters “a”, “c”, constants 1/2, 1/√2, etc., representing the downmix matrix in table 1, into a transmitted signal, para [0035], fig. 3; the transmitted signal contains signal-formatted parameters “a”, “c”, and/or constants as encoded downmix matrix) by exploiting a symmetry of speaker pairs of the plurality of input channels and the symmetry of speaker pairs of the plurality of output channels (by utilizing the symmetry of parameters “a”, “c”, and constants with respect to the pairs of the input channel speakers and with respect to the pairs of the output channel speakers in table 1 and fig. 2, and the discussion in claim 1 above);

decoding the encoded audio content for obtaining decoded audio content (via the decoder 122 including deMUX in fig. 1 and generating 5.1 channel signal 415 and remaining signal 425 in fig. 4);
decoding the encoded downmix matrix by receiving encoded information representing the encoded downmix matrix and decoding the encoded information for obtaining the decoded downmix matrix (receiving the transmitted signal and via the signal extracting unit 121 as the deMUX to generate extracted downmixing matrix 430 in fig. 4); and
mapping the input channels of the decoded audio content to the output channels of the system using the decoded downmix matrix (using the extracted downmix matrix to converting the 5.1 channel signals to the 10.2 speaker channel signals, 5.1 channel signals, stereo paired channel signals, or 7.1 channel signals in fig. 4, in table 1, p.2-3, fig. 4, para [0056]-[0059]).
Claim 9: Yoo further teaches, according to claim 1 above, wherein decoding the encoded downmix matrix comprises:
decoding from the encoded information representing the encoded downmix matrix information indicating in the downmix matrix for each group of output channels whether a symmetry property and a separability property are satisfied (upon the determination of 10.2->2.0 or 10.2->7.1 in fig. 4), the symmetry property indicating that a group of input channels is mixed with the same gain from a single input channel (outputting 7.1 output speaker channels, CH channel is always scaled by c*1/square(2) to generate LB and RB in 7.2 audio signal while mixing with other input channel signals LB10.2 and RB10.2 with the same gain value “a” to 7.1 and RB7.1 in table 1, p.2) or that a group of input channels is mixed equally from a group of input channels (parameter “a” is equally used in the input speaker channels LB10.2, RB10.2, LS10.2, RS10.2, L10.2, R10.2 to generate LB7.1, RB7.1, LS7.1, RS7.1, L7.1, R7.1 in table 1, p.2), and the separability property indicating that a group of output channels is mixed from a group of input channels while keeping all signals at the respective left or right side (L10.2-> L7.1, LB10.2->LB7.1 on the left side and R10.2->R7.1, RB10.2->RB7.1 on the right side, in table 1, p.3).
Claim 16: Yoo further teaches, according to claim 1 above, wherein a predetermined position of a loudspeaker is defined dependent on an azimuth angle and an elevation angle of the speaker position relative to the listener position (input speaker channels including LH and RH having same absolute value of the azimuth angle, but opposite sign and same height or elevation angle 45 degree in fig. 2), and wherein a symmetric speaker pair is formed by speakers having the same elevation angle and having the same absolute value of the azimuth angle but with different signs (e.g., LH and RH speakers in fig. 2).
Claim 17: Yoo further teaches, according to claim 1 above, wherein the input and output channels further include channels associated with one or more center speakers (C and CH in fig. 2 and C in output channels in table 1) and one or more asymmetrical speakers (LFE in 5.1 in table 1, p.3 and in 7.1 of table 1, p.2), an asymmetrical speaker lacking another symmetrical speaker in the configuration defined by the input/output channels (LEF are none of symmetrical to any channel speakers in fig. 2 and table 1, p.2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (above) and in view of reference Xiang et al (US 20140025386 A1, hereinafter Xiang).
Claim 21: Yoo teaches all the elements of claim 21, according to claim 20 above, except wherein the downmix matrix is specified by a user.
Xiang teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-2 and figs. 8-9) and wherein the downmix matrix being specified by a user is disclosed (feedback 2 carries user’s current head orientation to change the downmix matrix according to room environment, the number of output channel speakers, etc. and p.7, para 90) and wherein the downmix matrix is encoded by exploiting a symmetry of speaker pairs of the plurality of output channels (5.1 or 7.1 transcoding matrix encoded as metadata to be transmitted in fig. 8 and p.6, para 82-83) for benefits of achieving a more flexible and adaptive audio encoding and decoding by transmission of the coefficients that is constructed in a hierarchical, amenable, and scalable coding manner (p.8, para 98 and p.10, para 121-127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the downmix matrix being specified by the user, as taught by Xiang, to the method, as taught by Yoo, for the benefits discussed above.
Claim 22: the combination of Yoo and Xiang further teaches, according to claim 20 above, transmitting equalizer parameters associated to the input channels or elements of the downmix matrix (Xiang, transmission of final equalization in the vicinity of the listener using spherical harmonics coefficients and p.10, para 129-130).
Claim 23: Yoo teaches all the elements of claim 23, according to claim 1 above, except a non-transitory computer-readable medium storing instructions for carrying out a method of claim 1.
Xiang teaches an analogous field of endeavor by disclosing non-transitory computer-readable medium storing instructions for carrying out a method of claim 1 (title and abstract, ln 1-2 and figs. 8-9 and software or instructions stored in storage medium and executed by processor, p.13, para 158) and wherein decoding a downmix matrix comprises: receiving encoded information representing the encoded downmix matrix (via the rendering adjustments in fig. 8 and P10 in figs. 8-9); and decoding the encoded information for obtaining the decoded transcoding matrix (decoding the encoded downmixed metadata to have the transcoding matrix in figs. 8-9 and p.6, para 83) for benefits of achieving a more flexible and adaptive audio encoding and decoding by transmission of the coefficients that is constructed in a hierarchical, amenable, and scalable coding manner (p.8, para 98 and p.10, para 121-127). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the non-transitory computer-readable medium storing instructions for carrying out the method, as taught by Xiang, to the method, as taught by Yoo, for the benefits discussed above.
Claim 24: the combination of Yoo and Xiang further teaches, according to claims 1, 23 above, a non-transitory computer-readable medium storing instructions which, when executed by a processor, cause the processor to carry out a method (Xiang, software or instructions stored in storage medium and executed by processor, p.13, para 158; ), the method comprising:
encoding a downmix matrix, the downmix matrix mapping a plurality of input channels of audio content to a plurality of output channels, the input and output channels being associated with respective speakers at predetermined positions relative to a listener position (the apparatus 110 for encoding multi-channel signal in fig. 1; e.g., mapping input speaker channels 10.2 to output speaker channels 5.1, 7.1, or 2.0, in table 1, p.2-3),
wherein encoding the downmix matrix comprises exploiting a symmetry of speaker pairs of the plurality of input channels and a symmetry of speaker pairs of the plurality of output channels (the claimed exploiting is interpreted as put into account by traveling a symmetry of speaker pairs including input channels and output channels, during placing parameters “a”, “c” of the downmix matrix to transmitted signal format by a multiplex, para [0035], and the discussion in claim 1 above).
Claim 25 has been analyzed and rejected according to claims 20 and 23 above.
Claim 26 has been analyzed and rejected according to claims 24 above and the combination of Yoo and Xiang further teaches an encoder (Yoo, 110 in fig. 1 and details in fig. 3 and Xiang, object encoder in figs. 8-9) having a processor configured to encode the downmix matrix (Yoo, encoding the downmix matrix 340 by the MUX and the discussion in claim 2 above, and Xiang, a processor to implement the software, p.13, para 156 ).
Claim 28 has been analyzed and rejected according to claim 1 above and the combination of Yoo and Xiang further teaches a decoder having a processor (Yoo, 120 in fig. 1 and details in fig. 4 and Xiang, object decoder mixer in figs. 8-9). and 23 above.
Claim 30 has been analyzed and rejected according to claim 26, and the combination of Yoo and Xiang further teaches an audio encoder for encoding an audio signal (Yoo, audio encoder 110 in fig. 1 and details in fig. 3 and Xiang, including object encoder in figs. 8-9) having a processor (Xiang, a processor implement the software, p.13, para 156).
Claim 31 has been analyzed and rejected according to claims 1 above and the combination of Yoo and Xiang further teaches an audio decoder for decoding an encoded audio signal (Yoo, the audio decoder 120 in fig. 1 and details in fig. 4 and Xiang, including object decoder in figs. 8-9) having a processor (Xiang, a processor implement the software, p.13, para 156).
Claim 32 has been analyzed and rejected according to claim 31 above and the combination of Yoo and Xiang further teaches a format converter coupled to the decoder for receiving the decoded downmix matrix and operative to convert the format of the decoded audio signal in accordance with the received decoded downmix matrix (Yoo, including the multipliers in fig. 4 and Xiang, object decoder having 5.1 transcoding process in figs. 8-9).
Claim 33 has been analyzed and rejected according to claim 24 above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (above) and in view of reference Kolluru (US 6108633 A).
Claim 18: Yoo teaches all the elements of claim 18, according to claim 1 above, except wherein decoding the encoded downmix matrix comprises: 
decoding an encoded compact downmix matrix for obtaining a decoded downmix matrix, the compact downmix matrix, the compact downmix matrix by grouping together input channels in the downmix matrix associated with symmetric speaker pairs and output channels in the downmix matrix associated with symmetric speaker pairs into common columns or rows.
Kolluru teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-25 and fig. 1) and wherein decoding an encoded matrix is disclosed (change coefficients of MPEG and AC-3 matrix in fig. 6 and col 12, ln 22-26) comprises decoding an encoded compact downmix matrix to decoded downmix matrix), the compact downmix matrix by grouping together input channels in the matrix associated with symmetric pairs (symmetric of matrix elements in row and col 12, ln 36-47) and output channels in the matrix associated with symmetric pairs into common columns or rows (symmetric of matrix elements in column with only difference of sign and e.g., blocks 501 and 503 at different column in fig. 6 and col 12, ln 48-56 and the symmetricies among the various blocks in array 500 reduce the size of the array from 2048 values to 256 values and col 12, ln 64-67 and col 13, ln 1-48) for benefits of improving computation efficiency by reducing computation iterations (col 12, ln 64-67) to achieve an optimized performance (col 2, ln 42-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the matrix and symmetric pairs and wherein decoding the encoded matrix comprises decoding an encoded compact downmix matrix for obtaining a decoded compact downmix matrix, the compact downmix matrix by grouping .

Allowable Subject Matter
Claims 3-8, 10-15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed on July 20, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 3-13, 18-20, 22-23, 24 and added a new independent claim 33, a response is considered necessary for several of applicant’s arguments since references Yoo,  Xiang, and Kolluru will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action, about the claimed feature “the downmix matrix encoded by exploiting a symmetry of speakers of … input channels and a symmetry of speaker pairs of … output channels”, the applicant argued “it is certainly not an encoding exploiting the symmetry of the speaker paris of the input/out channels as defined in claim 1” because “By simply multiplexing a non-encoded downmix matrix with encoded multichannel audio signals and encoded remaining signals as taught by Yoo, see Figs. 1 and 3, the mentioned downmix matrix, …, certainly cannot be considered to be encoded by exploiting …”, as asserted in paragraph 5 of page 14, paragraphs 1-2 of page 15 in Remarks filed on July 20, 2021, and, same to other independent claims “the same language can be found in the first feature of claim 20, the 
In response to the argument above, the Office respectfully disagrees because (1) claim 1 recites a decoding method, broadly recites “comprises: receiving encoded information …; and decoding the encoded information for obtaining …”, which has no step to perform “encoding by exploiting …” and therefore, as an input information of the method, defining how “input information” is obtained is beyond IP protection of claim 1 as a decoding method, i.e., reciting “the downmix matrix is encoded by exploiting …” would be merely intended use. The same applied to similar independent claims 23, 28, 31; (2) because claim 1, also other independent claims 20, 23-26, 28, 30-31, 33, failed to recite what “exploit(ing)” is, a broad reasonable interpretation would be given based on well-known in the art including related dictionary and see MPEP 2111- Broadest Reasonable Interpretation. Based on the dictionary (http://dictionary.reference.com ), the word “exploit(ing)” can be given to “utilize”, “use”, and however, the applicant is in silence about the interpretation. Based on the interpretation above, Yoo clearly teaches a downmix matrix (a downmix matrix of … illustrated in Table 1, para [0028]) and in the table 1, the downmix matrix is inherently represented by parameter “a”, “c”, and constants 1/2, 1/√2, etc. and from table 1, the parameters above are of symmetry of speaker pairs of the input channels (L/R pair, LH/RH pair, etc., in 10.2 speaker configuration in fig. 2) and of symmetry of speaker pairs of the output channels (L/R pair, LB/RB pair, LS/RS pair, etc. in 7.1,  5.1, and 2.0 speaker configurations in 
The applicant further challenged the Office comments in the previous office action, and further argued “Yoo does not teach that a downmix matrix, …, should be encoded/decoded when transmitting encoded audio content” and “Examiner has seen the term downmix matrix in Yoo and assumed that this means the downmix matrix is encoded and/or decoded by Yoo. However, a careful reading of Yoo reveals that the downmix matrix is not encoded and/or decoded”, as asserted in paragraph 1 of page 16.
In response to the argument above, the Office disagrees because claim 1 broadly recites “encoding” or “decoding” … “matrix” with no specificity of what “encoding” and “decoding” is, and thus, a reasonable broad interpretation is given to the word “encoding” and “decoding”, according to the well-known in the art, including the dictionary, - convert into code, into suitable for transmission, etc., (https://www.dictionary.com), and Yoo clearly teaches this encoding and decoding feature (multiplexing the downmix matrix and encoded audio signals 
On the bases of above analyses and evidences from the prior art, the prior art rejection of independent claim 1 under 35 USC §102(a)(1), as set forth in the Office Action is maintained. For the at least similar reasons discussed above, the prior art rejection of other independent claims 20, 23-26, 28, 30-31, 33 and dependent claims 9, 16-18, 21-22, 32 is also maintained.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654